DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 10/12/2021.
Applicant’s amendments filed 10/12/2021 have been fully considered and reviewed by the examiner. The examiner notes the amendment of claims 1, 2, and 9-14; and the addition of new claim 25.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2021 was filed after the mailing date of the Non-Final Office Action on 05/12/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1-4, 9-14, and 23-25 are objected to because of the following informalities:
Claim 1 recites “comprising at least one of…” (line 21) which should be replaced with “consisting of at least one of…”. 
Claim 2 recites limitations “such as…, and the like” which were not recited in the immediate prior version of the claims (the amended claim of 12/03/2019). Note, that all claims being currently amended in an amendment paper shall be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text (see 37 CFR 1.121(c)).
Claim 2 recites “comprising at least one of…” (line 12) which should be replaced with “consisting of at least one of…”.
Claim 3 recites “comprising at least one of…” (line 12) which should be replaced with “consisting of at least one of…”. 
 Claim 4 recites “comprising at least one of…” (line 3) which should be replaced with “consisting of at least one of…”. 

Claim 13 recites “comprising at least one of…” (lines 7 and 9) which should be replaced with “consisting of at least one of…”.
Claim 14 recites “comprising at least one of…” (line 17) which should be replaced with “consisting of at least one of…”.
Note that Markush grouping is a closed group of alternative, and one of the proper form of Markush grouping should recite “selected from the group consisting of” (see MPEP 2173.05(h)). 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 4, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites limitations “such as…, and the like
Claim 2, 4, 11, and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 2 recites limitations “the first non-magnetic coupling layer, the second non-magnetic coupling layer…comprising at least one of such as W, Ta, Hf, Zr, Nb, Mo, Ti, V, Cr, Si, Al, B, Pd, Pt, and the like” (lines 11-13) that includes Markush grouping. However, claim 1 recites limitations “the first non-magnetic coupling layer and the second non-magnetic coupling layer include a non-magnetic element comprising at least one of W, Ta, Hf, Zr, Nb, Mo, V, B” that includes Markush grouping with the narrower range of elements. Note that Markush grouping is a closed group of alternative (see MPEP 2173.05(h)). Thus, claim 2 fails to further limit the subject matter of the claim upon which it depends.
Claim 14 recites limitations “the first non-magnetic coupling layer, the second non-magnetic coupling layer…comprising at least one of such as W, Ta, Hf, Zr, Nb, Mo, Ti, V, Cr, Si, Al, B, Pd, Pt, and the like” (lines 15-17) that includes Markush grouping. However, claim 1 (upon which claim 14 depends) recites limitations “the first non-magnetic coupling layer and the second non-magnetic coupling layer include a non-magnetic element comprising at least one of W, Ta, Hf, Zr, Nb, Mo, V, B” that includes Markush grouping with the narrower range of elements. Note that Markush grouping is a closed group of alternative (see MPEP 2173.05(h)). Thus, claim 14 fails to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claim 1 is objected as indicated above, but would be allowable if amended to address the current objections.
The following is a statement of reasons for the indication of allowable subject matter:
The search of the prior art does not disclose or reasonably suggest forming a magnetoresistance effect element comprising a first magnetic layer and a second magnetic layer magnetically coupled by a first coupling layer constituted of the first non-magnetic coupling layer, the first magnetic insertion layer 
The dependent claims 2-4, 9-14, and 23-25 would be allowable by virtue of the dependence upon the claim 1.
This application contains claims 15-22 directed to Species II non-elected without traverse.  Accordingly, claims 15-22 should be cancelled.
Response to Arguments
Applicant’s arguments, see pages 13-14 and a Declaration under 37 CFR 1.132 of inventor Koichi Nishioka, filed 10/12/2021, with respect to amendment of claim 1 and additional evidence of the criticality of the claimed ranges of the film thickness of the magnetic insertion layer as recited in claim 1 have been fully considered and are persuasive.  The rejection of claim 1 of 05/12/2021 has been withdrawn. 
Specifically, applicant’s arguments regarding the specific thickness range of the first magnetic insertion layer supported with Applicant’s affidavit of 10/12/2021 show unexpected results (e.g., Exhibits A-C) from this restricted range of thicknesses of the first magnetic insertion layer.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891